Exhibit 10.8

NOTE PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 28,
2015, among Authentidate Holding Corp., a Delaware corporation (the “Company”),
and each of the purchasers identified on the signature pages hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

BACKGROUND

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act, the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company certain securities of the
Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. In addition to the other terms specifically defined
elsewhere in this Agreement, the following capitalized terms shall have the
following respective meanings when used herein:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Board of Directors” means the board of directors of the Company or any
authorized committee of the board of directors.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in the City of New York, New York
are authorized or obligated by law or executive order to close or be closed.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

“Closing” means the closing of the purchase and sale of the Notes and Warrants
pursuant to Section 2.1.

“Closing Date” means with respect to the Closing, the Trading Day on which all
of the Transaction Agreements have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) the Purchasers’ obligations
to pay the Purchase Price for the Notes and Warrants to be purchased at the
Closing and (ii) the Company’s obligations to deliver such Notes and Warrants at
the Closing, in each case, have been satisfied or waived.



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” shall mean the common stock of Authentidate Holding Corp., par
value $0.001 per share.

“Common Stock Equivalents” means any securities of the Company which entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Indebtedness” means, without duplication, with respect to any Person (the
“subject Person”), all liabilities, obligations and indebtedness of the subject
Person to any other Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise,
consisting of indebtedness for borrowed money or the deferred purchase price of
property, excluding purchases of property, product, merchandise and services in
the ordinary course of business, but including (a) all obligations and
liabilities under guarantees; (b) the present value of lease payments due under
synthetic leases; and (c) all obligations and liabilities under any asset
securitization or sale/leaseback transaction; provided, further, however, that
in no event shall the term Indebtedness include the capital stock surplus,
retained earnings, minority interests in the common stock of Subsidiaries, lease
obligations (other than pursuant to (b) above), reserves for deferred income
taxes and investment credits, other deferred credits or reserves.

“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

“Majority in Interest” shall mean the holders of fifty-one percent (51%) or more
of the outstanding principal amount of all then outstanding Notes at the time of
such determination.

“Notes” means the promissory notes due, subject to the terms therein, one year
from their date of issuance, issued by the Company to the Purchasers hereunder,
in the form of Exhibit A attached hereto.

“Person” shall mean and include an individual, a partnership, a corporation
(including a business or other trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

“Purchase Price” means the aggregate amount to be paid for the Notes and
Warrants purchased hereunder as specified beneath each Purchaser’s name on the
signature page of this Agreement and next to the heading “Purchase Price,” in
United States dollars and in immediately available funds.

 

2



--------------------------------------------------------------------------------

“Required Approvals” means (i) filings expressly required pursuant to this
Agreement, (ii) if required, application(s) to the Company’s principal Trading
Market for the listing of the shares of Common Stock which may be issued
pursuant to the terms of this Agreement for trading thereon in the time and
manner required thereby; (iii) such filings as are required to be made under
applicable federal and state securities laws; (iv) approvals or consents that
have been made or obtained prior to or contemporaneously with the date of this
Agreement; and (v) filings pursuant to the Exchange Act.

“Securities” means the Notes, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Trading Day” means a day on which the Trading Market on which the Company’s
Common Stock is listed for trading is open for trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Agreements” means this Agreement, the Notes, the Warrants and any
other agreement or instrument executed by a party to this Agreement or in
connection with the transactions contemplated hereunder.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be in the form of Exhibit B attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II

PURCHASE AND SALE OF SECURITIES

2.1 Purchase and Sale of Securities; Closings.

(a) The Company is authorized to offer and sell to the Purchasers an aggregate
principal amount of $450,000 of Notes and Warrants to purchase 1,000,000 shares
of Common Stock on the terms and conditions set forth herein. On the Closing
Date, upon the terms and subject to the conditions set forth herein,
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and the Purchasers, severally
and not jointly, agree to purchase $450,000 in principal amount of the Notes and
Warrants to purchase 1,000,000 shares of Common Stock. If there is more than one
Purchaser, then each Note and Warrant to be issued at the Closing shall be
identical in all respects except for (i) the name of the Person to whom such
Note or Warrant is being issued, and (ii) the principal amount of each such Note
or number of shares of Common Stock issuable upon exercise of each such Warrant.

(b) The obligations of the Purchasers to purchase Notes are several and not
joint. Each Purchaser shall deliver its Purchase Price by delivering to the
account of the Company, via wire transfer, immediately available funds equal to
such Purchaser’s Purchase Price as set forth on the signature page hereto
executed by such Purchaser. The Company shall deliver to each Purchaser its
respective Note and a Warrant, as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company’s counsel or such other location and on such Business Day as
the parties shall mutually agree.

 

3



--------------------------------------------------------------------------------

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following: (i) this Agreement duly executed by
the Company; (ii) a Note with a principal amount equal to such Purchaser’s
Purchase Price, registered in the name of such Purchaser (such original Note may
be delivered within three Trading Days following the applicable Closing Date, as
the case may be); (iii) a Warrant with an exercise price per share equal to
$0.30, subject to adjustment as provided therein (such original Warrant
certificate may be delivered within three Trading Days following the applicable
Closing Date, as the case may be) registered in the name of such Purchaser; and
(iv) such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their counsel may reasonably request.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following: (i) this Agreement, duly executed by
such Purchaser; (ii) the Purchaser’s Purchase Price by wire transfer of
immediately available U.S. funds to the account as specified in writing by the
Company; and (iii) such other documents relating to the transactions
contemplated by this Agreement as the Company or its counsel may reasonably
request.

2.3 Closing Conditions.

(a) Closing Conditions in Favor of the Purchasers. The obligation of each of the
Purchasers to deliver the Purchase Price to the Company in connection with the
Initial Closing or any Interim Closing or Final Closing, as the case may be, is
subject to the satisfaction, or the waiver by such Purchaser, on or prior to
such payment, of each of the following conditions:

(i) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date hereof and as of the applicable Closing as though made on and as of
such date (provided that representations and warranties which are confined to a
specified date shall speak only as of such date).

(ii) Performance. The Company shall have performed, satisfied and complied with,
in all material respects, all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the applicable Closing, including the making of the deliveries required by
Section 2.2(a).

(iii) Required Approvals. The Company shall have received all Required Approvals
for the applicable Closing.

 

4



--------------------------------------------------------------------------------

(b) Closing Conditions in Favor of the Company. The entering into of this
Agreement by the Company with each of the Purchasers, and the acceptance by the
Company of such Purchaser’s Purchase Price, is subject to the satisfaction, or
the waiver by the Company, at or prior to the applicable Closing, of each of the
following conditions:

(i) Representations and Warranties. The representations and warranties of such
Purchaser contained herein shall be true and correct in all material respects as
of the date hereof and as of the applicable Closing as though made on and as of
such date.

(ii) Performance. Such Purchaser shall have performed, satisfied and complied
with, in all material respects, all other covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by him,
her or it at or prior to the applicable Closing, including the making of the
deliveries required by Section 2.2(b).

(iii) Required Approvals. The Company shall have received all Required Approvals
for the applicable Closing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers as follows:

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite legal authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by the Company makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have, or reasonably be expected to
result in, a Material Adverse Effect (defined below). For purposes of this
Agreement, “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and its Subsidiaries, taken as a whole on a consolidated basis, or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
this Agreement, provided that none of the following alone shall be deemed, in
and of itself, to constitute a Material Adverse Effect: (A) a change in the
market price or trading volume of the shares of Common Stock of the Company or
(B) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries, taken as a whole.

(b) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the certificates
representing the Notes and Warrants have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes, and the certificates
representing the Notes and Warrants, when executed and delivered in accordance
with the terms hereof, will constitute, a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally; (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies; and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law.

 

5



--------------------------------------------------------------------------------

(c) Required Approvals; No Conflicts. Subject to the Required Approvals, the
execution and delivery by the Company of this Agreement and the certificates
representing the Notes and Warrants, and the performance by the Company of its
obligations hereunder and thereunder, do not and will not (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default under (or an event that, with notice or lapse of time or both, would
become a default under), or give to others any rights of termination, amendment,
acceleration or cancellation under (with or without notice, lapse of time or
both), any agreement, credit facility, debt or other instrument evidencing a
debt of the Company or other understanding to which the Company is a party, or
by which any of its properties or assets is bound, except to the extent that
such conflict or default or termination, amendment, acceleration or cancellation
right would not reasonably be expected to have a Material Adverse Effect, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject, or by which any of its properties or assets is
bound, except to the extent that such violation would not reasonably be expected
to have a Material Adverse Effect. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Agreements, other
than: (i) the filings required pursuant to Section 4.1 of this Agreement and
(ii) the Required Approvals.

(d) Due Issuance. The Notes and the Warrants are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Agreements,
the Notes and the Warrants will constitute legal, valid and binding obligations
of the Company. The Warrant Shares, when issued in accordance with the terms of
the Warrants, will be validly issued, fully paid and non-assessable, free and
clear of all Liens imposed by the Company other than restrictions on transfer
provided for in the Transaction Agreements.

(e) Property. The Company does not own any real property. The Company and its
subsidiaries have good and marketable title to all properties and assets
described in the SEC Reports as owned by it, in each case free and clear of all
Liens, except such as (i) are described in the SEC Reports or (ii) do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries. Any real property and buildings held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as do not interfere with the use made and proposed
to be made of such property and buildings by the Company and its subsidiaries.

(f) Capitalization. The capitalization of the Company is as set forth in the
Company’s SEC Reports and as set forth in this paragraph. The Company has not
issued any capital stock since its most recently filed report under the Exchange
Act, other than (i) pursuant to the exercise of stock options or vesting of
restricted stock units granted under the Company’s equity compensation plans,
(ii) the issuance of shares of Common Stock or restricted stock units to
employees, directors or other eligible persons pursuant to the Company’s equity
compensation plans, (iii) pursuant to the conversion and/or exercise of Common
Stock Equivalents outstanding as of the date hereof, and pursuant to the terms
and conditions for the payment of dividends pursuant to the Certificate of
Designations, Preferences and Rights and Number of Shares of Series D
Convertible Preferred Stock. Except as disclosed in the SEC Reports or as a
result of the purchase and sale of the Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock or Common Stock
Equivalents, or binding written contracts by which the Company or any Subsidiary
is bound to issue additional shares of Common Stock or Common Stock Equivalents
other than (x) such equity and/or debt securities of the

 

6



--------------------------------------------------------------------------------

Company as may be issued in a transaction with the holder of a promissory note
in the aggregate principal amount of $950,000 and (y) a maximum of 900,000
common stock purchase warrants issuable to a consultant pursuant to a services
agreement. The issuance and sale of the Securities will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.

(g) SEC Reports; Financial Statements. The Company has filed all SEC Reports
required to be filed by it under the Exchange Act for the two years preceding
the date hereof (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
filed for the two years preceding the date hereof have complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder, and none of such SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company, together with the related schedules and the
notes thereto, included or incorporated by reference in the SEC Reports comply
in all material respects with applicable accounting requirements and the
applicable requirements of the Securities Act and Exchange Act as in effect at
the time of filing. Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

(h) Material Liabilities and Indebtedness. Since the date of the latest
financial statements included in the SEC Reports, except as disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or would reasonably be expected to
result in a Material Adverse Effect; (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission; (iii) the Company has not altered its method of
accounting or the identity of its auditors; and (iv) other than with respect to
the Company’s outstanding shares of Series B Convertible Preferred Stock and
Series D Convertible Preferred Stock, the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.

(i) Litigation. Except as described in the Company’s SEC Reports, there is no
pending action, suit, proceeding or investigation before any court, governmental
agency or body, or arbitrator having jurisdiction over the Company, or any of
its Affiliates that would affect the execution by the Company or the performance
by the Company of its obligations under this Agreement, and all other agreements
entered into by the Company relating hereto. Except as contemplated in
Section 3.1(h) of this Agreement or as disclosed in the SEC Reports, there is no
pending action, suit, proceeding or investigation before any court, governmental
agency or body, or arbitrator having jurisdiction over the Company, or any of
its Affiliates which litigation if adversely determined would reasonably be
expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(j) No Defaults. Except as disclosed in the Company’s SEC Reports, the Company
and its Subsidiaries are not, nor have they received notice that they would be
with the passage of time, giving of notice, or both, in breach or violation of
any of the terms and provisions of, or in default under (a) their charters and
bylaws, (b) any statute, rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over them, or any of
their material assets or properties, or (c) any material agreement or instrument
to which they are a party or by which they are bound or to which any of their
assets or properties are subject, except, in the case of clauses (b) and
(c) only, for such conflicts, breaches or violations as have not and are not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

(k) Sarbanes-Oxley Compliance. The Company is in compliance in all material
respects with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
applicable to it, and the applicable rules and regulations promulgated
thereunder by all government and regulatory authorities and agencies. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect thereto. The
Company has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act) and “internal control over financial reporting” (as such term is
defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act). The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures and the Company presented in its Annual Report on Form
10-K for the fiscal year ended June 30, 2015, the conclusions of the Company’s
certifying officers about the effectiveness of such disclosure controls and
procedures.

(l) Intellectual Property. Except as disclosed in the SEC Reports, each of the
Company and its Subsidiaries owns or has the valid right to use all Intellectual
Property (as defined below) necessary for the conduct of the businesses of the
Company and its Subsidiaries in the manner described in the SEC Reports as now
conducted or proposed to be conducted. Except as disclosed in the SEC Reports:
(i) to the knowledge of the Company, no third party has infringed,
misappropriated, diluted or otherwise violated in any material respect any
Intellectual Property rights of the Company or any of its Subsidiaries, and no
claims for any of the foregoing have been brought against any third party by the
Company or any of its Subsidiaries; (ii) the Intellectual Property owned by the
Company or its Subsidiaries and, to the knowledge of the Company, the
Intellectual Property licensed to the Company or its Subsidiaries have not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding,
investigation or claim challenging the validity, enforceability, scope,
issuance/registration, use or ownership of any such Intellectual Property, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; (iii) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others that the Company or any
of its Subsidiaries infringes, misappropriates, dilutes or otherwise violates
any Intellectual Property of others, which could have or would reasonably be
expected to have a Material Adverse Effect; and (iv) each of the Company and its
Subsidiaries has taken reasonable steps to maintain and protect all Intellectual
Property that is material to the conduct of its business, except where failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The term “Intellectual Property” as used herein
means all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade dress, domain names, copyrights, licenses,
inventions, trade secrets, technology, software, systems, know-how and other
intellectual property and proprietary rights.

 

8



--------------------------------------------------------------------------------

(m) Private Placement. Assuming the accuracy of the Purchasers’ investment
representations set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

(n) General Solicitation. Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

(o) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.

(p) Tax Status. The Company has filed all federal, state, local and foreign
income and franchise tax returns required to be filed through the date hereof,
subject to permitted extensions, and other than for amounts that the Company is
contesting in good faith, the Company (i) has paid all taxes due thereon and
(ii) does not have any knowledge of any tax deficiencies that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
may be contemplated by the immediately preceding sentence, the Company has no
knowledge of any proposed liability for any tax to be imposed upon the
properties or assets of the Company for which there is not an adequate reserve
reflected in the Company’s financial statements included or incorporated by
reference in the SEC Reports.

The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those representations and warranties specifically
set forth in this Agreement.

3.2 Representations, Warranties and Acknowledgements of the Purchasers. Each
Purchaser, severally and not jointly, represents and warrants with respect to
only itself, as of the date hereof and each applicable Closing Date, as the case
may be, that:

(a) Organization; Authority. Each Purchaser certifies that it is resident in the
jurisdiction set out on the applicable signature page of this Agreement. Such
address was not created and is not used solely for the purpose of acquiring the
Notes and Warrants and each Purchaser was solicited to purchase in such
jurisdiction. The Purchaser is either a natural person or an entity, and in the
case of an entity, (i) such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite corporate, partnership or other power and
authority to enter into this Agreement, to subscribe for and purchase the Notes
and Warrants as contemplated herein and to carry out its obligations hereunder,
and (ii) the execution and delivery of, and performance under, this Agreement
and the other Transaction Agreements have been duly authorized by all necessary
corporate, partnership or other action on the part of such Purchaser. The
Purchaser is duly authorized to execute, deliver and perform this Agreement, the
other Transaction Agreements and all other necessary documentation. In the case
of all Purchasers, whether or not a natural person, this Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes a legal,
valid and binding obligation of each such Purchaser, enforceable against him,
her or it in accordance with its terms, except as may be limited by
(A) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (B) the effect of rules of law governing the availability of specific
performance and other equitable remedies, and (C) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

9



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and each of the Transaction Agreements to which it is a party,
and the consummation by the Purchaser of the transactions contemplated by this
Agreement and each such Transaction Agreement, do not and will not (i) conflict
with or violate any provision of the Purchaser’s certificate of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Purchaser is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Purchaser is bound or
affected.

(c) No General Solicitation. The purchase of the Notes and Warrants by each
Purchaser has not been made through or as a result of, and the distribution of
the Notes and Warrants is not being accompanied by any advertisement, including
without limitation in printed public media, radio, television or
telecommunications, including electronic display, or as part of a general
solicitation.

(d) Restricted Securities. Each Purchaser understands that the Notes and
Warrants will be characterized as “restricted securities” under U.S. federal
securities laws inasmuch as, if issued, they will be acquired from the Company
in a transaction not involving a public offering and that, under U.S. federal
securities laws and applicable regulations, the Notes and Warrants may be resold
without registration under the Securities Act only in certain limited
circumstances. Such Purchaser acknowledges that all certificates representing
any of the Securities will bear a restrictive legend in a form as set forth on
the form of Note or Warrant annexed hereto and as set forth in Section 4.3 of
this Agreement. Such Purchaser understands that except as provided in the
Transaction Agreements: (i) the Securities have not been and are not being
registered under the Securities Act or any state securities laws, must be held
indefinitely and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Purchaser shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) neither the Company nor any
other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Further, the Company may place a stop
transfer order on its transfer books against the Warrant Shares if such is
required in the reasonable opinion of counsel to the Company pursuant to
applicable securities laws. Subject to the restrictions in the Warrant, such
stop order will be removed, and further transfer of such shares of Common Stock
will be permitted, upon an effective registration of the Warrant Shares or the
receipt by the Company of an opinion of counsel satisfactory to the Company that
such further transfer may be effected pursuant to an applicable exemption from
registration.

(e) Own Account. Such Purchaser understands that the Securities have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any

 

10



--------------------------------------------------------------------------------

applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

(f) Reliance on Representations. Such Purchaser understands that the Notes and
Warrants are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein and in the
applicable schedules and exhibits in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Notes and
Warrants The Purchaser undertakes to immediately notify the Company of any
change in any statement or other information relating to the Purchaser set forth
in such applicable schedules and exhibits which takes place prior to the
applicable Closing time. No Person has made any written or oral representations
to the Purchaser that (i) any Person will resell or repurchase the Notes or
Warrants, (ii) that any Person will refund all or any part of the Purchase
Price, or (iii) as to the future price or value of the shares of Common Stock of
the Company.

(g) Purchaser Status. On the date such Purchaser was offered the Notes and
Warrants and on the date hereof and on each date on which it exercises any
Warrants, such Purchaser is and will be either an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act or a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. The Purchaser has properly completed, executed
and delivered to the Company the applicable “accredited investor” certificate
set forth in the annexes hereto and the information contained therein is true
and correct. If Purchaser is a trust, it either (i) owns total assets in excess
of $5,000,000, was not formed for the specific purpose of acquiring the
Securities offered hereby and its investment decisions are directed by a person
who has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risk of the trust’s investments; (ii) is
a revocable trust which may be amended or revoked at any time by the grantors
thereof and all of the grantors are accredited investors and such grantors have
separately indicated the basis on which they are accredited investors; or
(iii) is a bank as defined in Section 3(a)(2) of the Securities Act, a savings
and loan association or other institution as defined in Section 3(a)(5) of the
Securities Act and is acting in a fiduciary capacity on behalf of a trust
account.

(h) Absence of Certain Events. Neither the Purchaser nor any director, executive
officer, other member or officer of the Purchaser participating in the
transactions contemplated by this Agreement, any beneficial owner of 20% of more
of the Purchaser’s outstanding voting equity securities, calculated on the basis
of voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Purchaser in any capacity at the time of sale
(each a “Purchaser Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (3) (provided that the foregoing exception shall not be
available hereunder with respect to Rule 506(d)(2)(iv) for any Disqualification
Event of which the Company did not know as a result of the Purchaser’s failure
to disclose such Disqualification Event to the Company as otherwise required by
this Section 3.2). Such Purchaser has exercised reasonable care to determine
(i) the identity of each person that is a Purchaser Covered Person and
(ii) whether any Purchaser Covered Person is subject to a Disqualification
Event.

(i) Experience of Purchaser. There are risks associated with the purchase of and
investment in the Notes and Warrants and the Purchaser, either alone or together
with his, her or its

 

11



--------------------------------------------------------------------------------

representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
entering into this Agreement and making his, her or its Purchase Price and the
merits and risks of the prospective investment in the Notes and Warrants and
such Purchaser has so evaluated such merits and risks. Such Purchaser
understands that he, she or it must bear the economic risk of an investment in
the Notes and Warrants indefinitely and is able to bear such risk and to afford
a complete loss of such investment.

(j) Access to Information. Such Purchaser acknowledges that he, she or it has
had the opportunity to review the SEC Reports and has reviewed such SEC Reports
as it has, in its discretion, chosen and has been afforded (i) the opportunity
to ask such questions as he, she or it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of this Agreement and the merits and risks of the prospective investment in the
Notes and Warrants, (ii) access to information about the Company and its
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable him, her or
it to evaluate the terms and conditions of this Agreement and the merits and
risks of the prospective investment in the Notes and Warrants and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed decision. Such Purchaser and its advisors, if any, in acquiring the
Notes and Warrants, have relied solely on their independent investigation of the
Company and have been afforded the opportunity to ask questions of the Company.
Such Purchaser understands that its investment in the Notes and Warrants
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Notes and Warrants. Purchaser
participated in the drafting and negotiation of, has carefully read and is
familiar with this Agreement. Purchaser acknowledges that he has received no
representations or warranties from the Company, its affiliates, employees,
agents or attorneys in making his decision to enter into this Agreement, other
than as set forth herein.

(k) Certain Information. The Purchaser acknowledges that the fact of this
transaction, and certain other material financial and business matters that have
not been publically disclosed, constitute material non-public information of the
Company. Any use of this information by you, or any other person to whom you
have communicated such information, for any purpose other than your
consideration of an investment in the Company, may be a criminal offense and
subject you to criminal and civil liability.

(l) No Governmental Review. Each Purchaser understands that no United States
federal or state agency, or any other government or governmental agency has
reviewed or passed on or made, or will pass on or make, any recommendation or
endorsement of the Notes and Warrants or the fairness or suitability of the
prospective investment in the Notes and Warrants

(m) No Legal, Tax or Investment Advice. Each Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to him, her or it in connection with this Agreement and the transactions
contemplated herein, including the prospective investment in the Notes,
constitutes legal, tax or investment advice. Each Purchaser has consulted such
legal, tax and investment advisors as he, she or it, in his, her or its sole
discretion, has deemed necessary or appropriate in the circumstances. The
Purchaser is not relying on the Company or its counsel in this regard.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS

4.1 Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. (New
York City time) on the fourth Trading Day immediately following the date hereof,
file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including the form of this Agreement as an
exhibit thereto. The Company and the Purchasers shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor the Purchasers shall issue any such press release
without the prior consent of the Company, with respect to any press release of
any of the Purchasers, or without the prior consent of the Purchasers holding a
majority of the Notes, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.

4.2 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes and Warrants hereunder for general business and working capital purposes.

4.3 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement. The Purchasers agree to the
imprinting, so long as is required by this Section 4.3, of a legend on any of
the Securities substantially in the following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

4.4 Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including short
sales, as defined in Rule 200 of Regulation SHO under the Exchange Act (“Short
Sales”), of any of the Company’s securities during the period commencing with
the execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to
Section 4.1. Each Purchaser covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction. Notwithstanding the foregoing

 

13



--------------------------------------------------------------------------------

and notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that unless a Purchaser possesses
material, non-public information with respect to the Company, has entered into a
confidentiality agreement with the Company, or otherwise is restricted in its
trading activities with respect to the Company’s Securities, (i) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced;
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced; and (iii) no Purchaser shall have
any duty of confidentiality to the Company or its Subsidiaries relating to this
Agreement after the initial disclosure of the transactions contemplated by this
Agreement.

4.5 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

ARTICLE V

GENERAL

5.1 Termination. If the Closing has not been consummated on or before
November 6, 2015, this Agreement may be terminated (a) by any Purchaser (except
where any such Purchaser is in breach of this Agreement or has failed to perform
or satisfy any closing condition applicable to it), as to such Purchaser’s
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Purchasers, or (b) by the Company (except for
any breach by it or failure to perform or satisfy any closing condition
applicable to it), by written notice to the other parties; provided, however,
that such termination will not affect the right of any non-breaching party to
sue or seek specific performance for any breach by any other party (or parties).

5.2 Confidentiality. Each Purchaser acknowledges that due to certain of the
covenants contained herein or in the other Transaction Agreements, from time to
time the Purchasers may come into possession of confidential information of the
Company, including material, non-public information relating to the Company. The
Purchasers hereby agree that (i) they shall keep all such information strictly
confidential, applying, at a minimum, the same degree of care as it does to
protect its own confidential information of a similar nature; (ii) shall only
use such information in connection with the transactions contemplated by this
Agreement; and (iii) shall not disclose any of such information other than:
(a) to the Purchaser’s employees, representatives, directors, attorneys,
auditors, or Affiliates who are advised of the confidential nature of such
information (so long as any of the foregoing persons agree to be bound by the
provisions of this Section), (b) to the extent such information presently is or
hereafter becomes available on a non-confidential basis from any source of such
information that is in the public domain at the time of disclosure, (c) to the
extent disclosure is required by law (including applicable securities law),
regulation, subpoena or judicial order or any administrative body or commission
to whose jurisdiction the Purchasers are subject (provided that notice of such
requirement or order shall be promptly furnished to the Company in advance of
such disclosure), (d) to assignees or participants or prospective assignees or
participants who agree to be bound by the provisions of this Section, or
(e) with the Company’s prior written consent. The Purchasers agree to be
responsible for any breach of this agreement by any of the persons identified in
Section 5.2(iii). The Purchasers are aware that, under certain circumstances,
the United States securities laws may prohibit a Person who has received
material, non-public information from an issuer from purchasing or selling
securities of such issuer or from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such other
Person is likely to purchase or sell such securities.

 

14



--------------------------------------------------------------------------------

5.3 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

5.4 Amendments; Waivers. No provision of this Agreement may be amended or waived
except in a written instrument signed, (i) in the case of an amendment, by the
Company and Purchasers representing a Majority in Interest, or (ii) in the case
of a waiver, by the party against whom enforcement of any such waiver is sought;
provided that, in the case of waiver by or on behalf of all of the Purchasers,
such written instrument shall be signed by Purchasers representing a Majority in
Interest; and provided, further that that any amendment that would (i) reduce
the principal amount of any Note, (ii) reduce the percentage in aggregate
principal amount of Notes outstanding necessary to modify or amend the Notes; or
(iii) modify this Section 5.4 shall, in each case, require the approval of each
Purchaser to which such amendment shall apply. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address referred to in this Section 5.5 prior to 5:00 p.m.
(Eastern time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address referred to in this Section 5.5
on a day that is not a Business Day or later than 5:00 p.m. (Eastern time) on
any Business Day, (c) the Business Day following the date of deposit with a
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and e-mail addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address, facsimile number or
e-mail address as may be designated in writing hereafter, in the same manner, by
the relevant party hereto.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Entire Agreement. This Agreement, together with the Notes and Warrants
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such agreements and exhibits. At or after each applicable Closing,
and without further consideration, the parties hereto will make, do and execute
and deliver, or cause to be made, done and executed and delivered, such further
acts, deeds, assurances, documents and things as may be reasonably requested by
any of the other parties hereto in order to give practical effect to the
intention of the parties hereunder.

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchasers representing a
Majority in Interest (other than by merger, consolidation or sale of all or
substantially all of the Company’s assets). A Purchaser may assign any or all of
its rights under this Agreement to any

 

15



--------------------------------------------------------------------------------

Person to whom the Purchaser assigns or transfers any Notes, provided that such
transferee agrees in writing to be bound, with respect to the transferred Notes,
by the provisions of this Agreement that apply to the “Purchasers.”

5.9 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person or entity.

5.10 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

5.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

5.12 Execution. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or e-mail
transmission), all of which when taken together shall be considered one and the
same agreement. In the event that any signature is delivered by facsimile
transmission or e-mail attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail-attached
signature page were an original thereof.

5.13 Survival; Severability. All covenants and other agreements set forth in
this Agreement shall survive the applicable Closing for the respective periods
set forth therein and if no such period is specified until the maturity date of
the Notes. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

16



--------------------------------------------------------------------------------

5.14 Interpretation. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices and shares of capital stock in this Agreement
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement. The word “including”, whenever used
in this Agreement, shall be deemed to be followed by the phrase “without
limitation”.

5.15 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Agreement are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Agreement. Nothing contained herein or in any
other Transaction Agreement, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Agreements. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Agreements, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser has been represented by
its own separate legal counsel in its review and negotiation of the Transaction
Agreements.

5.17 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

[SIGNATURE PAGES TO FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

AUTHENTIDATE HOLDING CORP.     Address for Notice:         Connell Corporate
Center         300 Connell Drive, 5th Floor         Berkeley Heights, NJ 07922  
      Attn: President By:  

 

    Fax:   Name:   Ian C. Bonnet       Title:   Chief Executive Officer and
President     With a copy to (which shall not constitute notice):     Becker &
Poliakoff, LLP     45 Broadway, 8th Floor     New York, NY 10006     Attn:
Michael A. Goldstein     Fax: 212-557-0295    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

18



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Note Purchase Agreement to
be duly executed by its authorized signatories as of the date first indicated
above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

EIN Number:  

 

Address for Notices to Purchaser:  

 

 

 

 

 

 

 

Address for Delivery of Notes for Purchaser (if not same as address for
notices):

 

 

 

 

 

Purchase Price: $  

 

Securities Purchased, comprised of:  

Principal Amount of Notes:  

 

No. of Warrants:  

 

 

19



--------------------------------------------------------------------------------

[TO BE COMPLETED ONLY IF THE PURCHASER IS A TRUST]

TRUST CERTIFICATE

 

CERTIFICATE OF  

 

(Name of Trust)

The Purchaser, being the requisite signatories under the terms of that certain
Trust Agreement (hereinafter referred to as the “Trust Agreement”) of
                     (the “Trust”), hereby certify as follows:

1. That the Trust was established pursuant to the Trust Agreement dated
                 ,         .

2. That a true and correct copy of the Trust Agreement is attached hereto and
that, as of the date hereof, the Agreement has not been amended (except as to
any attached amendments) or revoked and is still in full force and effect.

3. That the requisite trustees of the Trust have determined that an investment
in the Securities to be issued by Authentidate Holding Corp. pursuant to the
Purchase Agreement to which this certificate is annexed is of benefit to the
Trust and has determined to make such investment on behalf of the Trust and has
full power and authority to do so and thereby bind the Trust.

IN WITNESS WHEREOF, we have executed this certificate as the Trustee(s) of the
Trust this      day of             , 2015, and declare that it is truthful and
correct.

 

By:  

 

  Trustee By:  

 

  Co-Trustee

 

20



--------------------------------------------------------------------------------

ACCREDITED INVESTOR CERTIFICATE

This Accredited Investor Certificate is being delivered to the Company pursuant
to the Purchase Agreement. Capitalized terms used in this Accredited Investor
Certificate, but not defined herein, have the respective meanings attributed to
such terms in the Purchase Agreement. Investor agrees to furnish any additional
information the Company deems necessary in order to verify the information
provided below.

The Purchaser hereby acknowledges that the Company is relying on this Accredited
Investor Certificate to determine the Purchaser’s suitability for investment in
the Securities pursuant to the Securities Purchase Agreement (collectively, the
“Investment”) and hereby represents and warrants and certifies that, as of the
Closing, the Purchaser:

 

Category I   ¨    The Purchaser is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000 (excluding the value of such
Purchaser’s principal residence). Category II   ¨    The Purchaser is a
corporation, partnership, business trust or a non profit organization within the
meaning of Section 501(c)(3) of the Internal Revenue Code of 1986, as amended,
that was not formed for the specific purpose of acquiring the securities offered
and that has total assets in excess of $5,000,000. Category III   ¨   

The Purchaser is an individual (not a partnership, corporation, etc.) who
reasonably expects an individual income in excess of $200,000 in the current
year and had an individual income in excess of $200,000 in each of the last two
years (including foreign income, tax exempt income and the full amount of
capital gains and losses but excluding any income of the Purchaser’s spouse or
other family members and any unrealized capital appreciation);

 

Or

  ¨    The Purchaser is an individual (not a partnership, corporation, etc.)
who, together with his or her spouse, reasonably expects joint income in excess
of $300,000 for the current year and had joint income in excess of $300,000 in
each of the last two years (including foreign income, tax exempt income and the
full amount of realized capital gains and losses). Category IV   ¨    The
Purchaser is a director or executive officer of the Company. Category V   ¨   
The Purchaser is a bank, savings and loan association or credit union, insurance
company, registered investment company, registered business development company,
licensed small business investment company, or employee benefit plan within the
meaning of Title 1 of ERISA whose plan fiduciary is either a bank, insurance
company or registered investment advisor or whose total assets exceed
$5,000,000.      Describe entity:  

 

    

 

Category VI   ¨    The Purchaser is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

 

21



--------------------------------------------------------------------------------

Category VII   ¨    The Purchaser is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person (a person who
either alone or with his or her purchaser representative(s) has such knowledge
and experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment). A copy of the
declaration of trust or trust agreement and a representation as to the
sophistication of the person directing purchases for the trust is enclosed.
Category VIII   ¨    The Purchaser is a self directed employee benefit plan for
which all persons making investment decisions are “accredited investors” within
one or more of the categories described above. Category IX   ¨    The Purchaser
is an entity in which all of the equity owners are “accredited investors” within
one or more of the categories described above. If relying upon this category
alone, each equity owner must complete a separate copy of this agreement.   ¨   
Describe entity:  

 

    

 

Category X   ¨    The Purchaser does not come within any of the Categories I –
IX set forth above.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has duly executed this Accredited Investor
Certificate as of the Closing.

 

IF THE PURCHASER IS AN ENTITY:

 

(Name of Entity – Please Print) By:  

 

Name:  

 

Title:  

 

IF THE PURCHASER IS AN INDIVIDUAL:

 

(Name – Please Print)

 

(Signature)

 

 

(Address)

 

(Telephone)

 

(Facsimile)

 

(E-Mail)

 

23



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

24



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

25